Citation Nr: 1525695	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 003A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 16, 2004 for reinstatement of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 until his death in August 1968.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the December 2010 decision, the RO reinstated the appellant's DIC benefits, effective as of September 17, 2010.  After the appellant disagreed with this assigned effective date, the RO granted the current effective date of March 16, 2004 in an August 2011 decision.


FINDINGS OF FACT

1.  In November 1997, the Board denied the appellant's claim for reinstatement to DIC benefits, concluding that the appellant had, for a period of time, lived with another and held herself out to the public as the spouse of another.

2.  The regulations in effect at the time the Board denied the appellant's claim stated that such a subsequent de facto marriage constituted a permanent bar to entitlement to DIC benefits.

3.  The appellant initiated, but later withdrew, her appeal of the 1997 Board decision to the United States Court of Veterans Appeals (Court), and the Board decision is final.

4.  After the issuance of the 1997 Board decision, VA regulations were revised to remove the permanence of a de facto marriage as a bar to DIC benefits, essentially stating that after December 1,1999, if a surviving spouse ends such a de facto marriage by ceasing to cohabitate with and hold herself out to the public as a spouse of another, DIC benefits may be reinstated.  

5.  After the issuance of the 1997 Board decision, the next document received by VA that could be construed as a claim to reinstate DIC benefits was received on March 16, 2004, the currently-assigned effective date.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 2004, for reinstatement of DIC benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  However, when, as in this case, the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Factual Background and Procedural History

The Veteran began active duty in October 1967, and in March 1968, while stationed in the Republic of Vietnam, he incurred extensive bodily burns.  Thereafter, he returned to the United States for physical convalescence and psychiatric treatment and to complete his term of service.  In September 1968, he attempted to commit suicide by creating a gas explosion in his apartment, and he died due to his burns and related sepsis several days thereafter.  The appellant was married to the Veteran at the time of his death and was also the mother of his children.  She was awarded DIC benefits for the Veteran's service-connected death in a March 1969 rating action.  

Beginning in 1986 and continuing through 1992, VA received letters and phone calls from a then-anonymous source, reporting that the appellant had remarried an individual, whom the Board will refer to as J.S., and therefore was no longer eligible to receive VA DIC benefits.  At this time, VA regulations provided that if a surviving spouse legally remarried or cohabitated with and held herself out to the public to be the spouse of another, the spouse would no longer be entitled to receive DIC benefits.  

Over the six-year period between 1986 and 1992, the then-anonymous source submitted evidence in support of the assertion that the appellant had remarried, including mail, checks from a joint checking account, an automobile financing agreement, and real estate tax assessments, all reflecting the appellant's use of J.S.'s last name.  

The RO contacted the appellant on several occasions and conducted two field examinations to ascertain whether she had indeed remarried, or was cohabitating with and holding herself out to the public of the spouse of another.  In response, the appellant initially reported that she rented a room to J.S. but referred to him as a friend; then reported that while she had an intimate relationship with J.S., she had not remarried; and finally reported that she had indeed cohabitated with J.S. for approximately five years, but had ended the relationship in 1991 due to his abusive behavior.  She also submitted a November 1993 Texas county court declaratory judgment order that stated that the appellant never married J.S. and that she is the sole owner of her real estate property.  

In February 1993, J.S. called VA and submitted statements in which he admitted that he was the anonymous source and had informed VA that the appellant had remarried.  However, he retracted his former assertions, stating that he had falsely reported that the appellant had remarried in an effort to disqualify her for VA benefits in retaliation for her refusal to marry him.  (Presumably, J.S. believed that if the appellant no longer received these benefits, any monetary motivation for her reluctance to remarry would be removed.)  He further asserted that while the appellant had continuously maintained a residence in Austin, Texas, he had maintained a separate residence in San Antonio, Texas, where he had been employed by a church as a minister and musical director.  In support of this assertion, J.S. submitted documents reflecting his employment with a San Antonio church from 1982 to 1990.

Based on the above, the RO determined that while the appellant had not legally remarried, she had cohabitated with and held herself out to the community to be the spouse of J.S., and as such, was no longer entitled to VA benefits.  The appellant appealed the RO's termination of her DIC benefits to the Board, and in a November 1997 decision, the Board denied the appellant's request for reinstatement of benefits.  While the appellant initiated an appeal of this decision to the Court, she later withdrew her appeal, and the Court accordingly dismissed the appeal in an order issued in December 1997.

Thereafter, VA amended its regulations to allow reinstatement of DIC benefits after December 1, 1999, to surviving spouses who had been deemed ineligible for DIC benefits because they had a subsequent legal or de facto marriage, if the subsequent legal or de facto marriage had terminated.  38 C.F.R. § 3.55(a)(3), (5).  

After the issuance of the 1997 Board decision, the next document of record submitted by the appellant was received on March 16, 2004.  In this submitted statement, the appellant requested a waiver of her debt of $51,198.00, which she had incurred based on VA's overpayment of DIC benefits after the date on which the RO determined she was no longer entitled to such benefits.  When submitting this waiver request, the appellant again asserted that her DIC benefits had been improperly terminated, as the termination was based on the unsupported hearsay of J.S.

In September 2010, the appellant sought assistance from her Congressman to reestablish her DIC benefits, and her Congressman forwarded her request to the RO.  In December 2010, the RO granted the appellant's request for reinstatement of DIC benefits, effective from the date of receipt of the Congressional correspondence.  The appellant subsequently disagreed with the assigned effective date, and in an August 2011 decision, the RO assigned an effective date of March 16, 2004, the date of receipt of the first correspondence from the appellant received after the issuance of the November 1997 Board decision.  

Applicable Law and Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

As the appellant withdrew her appeal of the November 1997 Board decision and her appeal was accordingly dismissed, the November 1997 Board denial of entitlement to reinstatement to DIC benefits is final, and therefore the appellant's subsequent request to reinstate her DIC benefits is properly construed as a claim to reopen.  

An effective date for a reopened claim of entitlement to compensation can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  See also 38 C.F.R. § 3.400(w) (termination of relationship resulting in restriction on payment of benefits).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim for unless (as relevant to this claim) a clear and unmistakable error (CUE) was committed in a prior decision.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 U.S.C.A. 7111 (West 2014); 38 C.F.R. § 20.1403(a) (2014).  Generally, either the correct facts, as they were known at the time, were not before the Board or RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.   

Further, assertions of CUE must be pled with specificity, and the Board finds that the appellant's assertions in this case cannot be construed as an assertion of clear and unmistakable error.  The appellant does not assert that the Board misapplied the law in effect at the time of the decision or that the correct facts were not before the Board; rather, she asserts that the Board weighed the facts incorrectly by determining that the evidence established that the appellant had cohabitated with and held herself out to the public to be a spouse of another, thereby rendering her ineligible for DIC benefits as the Veteran's surviving spouse.  However, a disagreement with how the facts of record were evaluated in a prior decision is insufficient to raise a valid request for revision based on CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Accordingly, the November 1997 Board decision is final, and the effective date of the reinstatement of DIC benefits cannot, by regulation, be earlier than the date of the appellant's subsequent claim to reopen.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  See also 38 C.F.R. § 3.400(w).

The record reflects that the next correspondence of record received after the issuance of the November 1997 Board decision is the appellant's request for a waiver of her DIC overpayment debt, which was received on March 16, 2004, the current effective date.  In this statement, the appellant also asserted that she was presently entitled to DIC benefits as her benefits were improperly terminated, thereby providing a basis for construing this statement as a claim to reopen entitlement to DIC benefits.  Given that there are no prior documents of record that can serve to establish an earlier effective date, there is no basis for awarding an earlier effective date.

In sum, the preponderance of evidence is against the appellant's claim seeking an earlier effective date; accordingly, there is no doubt to be resolved, and the assignment of an earlier effective date is not warranted.  


ORDER

An effective date prior to March 16, 2004 for the reinstatement of DIC benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


